EXHIBIT 2008 Executive Officer Compensation On February 1, 2008, the Compensation Committee of the Board of Directors of Interactive Intelligence, Inc. (the “Company”) approved annual compensation arrangements, for the year beginning January 1, 2008, for the Company’s Named Executive Officers, as defined in Item 402(a)(3) of Regulation S-K of the Securities and Exchange Act of 1934, as amended. The Company’s executive officers for fiscal 2008, each of whom will also be identified as a Named Executive Officer in the Company’s 2008 Proxy Statement, are as follows: Name Title/Position Donald E. Brown, M.D. Chairman of the Board, President and Chief Executive Officer (Principal Executive Officer) Stephen R. Head Chief Financial Officer, Vice President of Finance and Administration, Secretary and Treasurer (Principal Financial Officer) Gary R. Blough Executive Vice President, Worldwide Sales Pamela J. Hynes Vice President, Customer Services Joseph A. Staples Senior Vice President, Worldwide Marketing The information regarding the annual base salaries and performance bonuses and stock options for the Company’s Named Executive Officers, appearing in the Company’s Current Report on Form 8-K filed February 7, 2008, is incorporated herein by reference. 2008 Board of Director Compensation The Compensation Committee of the Board of Directors of the Company did not modify the annual compensation arrangements from 2007, for the period beginning January 1, 2008, for the Company’s non-employee Board of Director members.The information regarding the annual cash retainers, board and committee attendance fees and stock options for the Company’s non-employee Board of Director members, appearing in Exhibit 10.26 to the Company’s Annual Report on Form 10-K for the year ended December 31, 2006, is incorporated herein by reference.
